Citation Nr: 0730235	
Decision Date: 09/25/07    Archive Date: 10/01/07

DOCKET NO.  04-36 162	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUE

Entitlement to an initial compensable rating for bilateral 
hearing loss.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

Appellant


INTRODUCTION

The veteran served on active duty from May 1974 to January 
1979.  

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from a June 2003 rating decision of the San Diego, 
California, Department of Veterans Affairs Regional Office 
(RO).  The case is currently under the jurisdiction of the 
Los Angeles, California RO.  


FINDING OF FACT

The veteran's right ear has sensorineural hearing loss with a 
pure tone threshold average of 43 with a speech recognition 
score of 80 percent; and the left ear has a pure tone 
threshold average of 53 with a speech recognition score of 92 
percent. 


CONCLUSION OF LAW

The schedular criteria for a rating in excess of 10 percent 
for bilateral hearing loss are not met.  38 U.S.C.A. § 1155 
(West 2002); 38 C.F.R. § 4.85, Diagnostic Code (DC) 6100, 
Tables VI, VII (2006). 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to Notify and Assist

Before addressing the merits of the claims, the Board is 
required to address the duty to notify and duty to assist 
imposed by 38 U.S.C.A. §§ 5103, 5103(A) and 38 C.F.R. 
§ 3.159. 

VA has a duty to notify a claimant and his representative, if 
any, of the information and evidence needed to substantiate a 
claim.  This notification obligation was accomplished by way 
of a letter from the RO issued to the veteran in January 
2003.  This letter effectively satisfied the notification 
requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 
3.159(b) by: (1) informing the veteran about the information 
and evidence not of record that was necessary to substantiate 
the claim for service connection; (2) informing the veteran 
about the information and evidence VA would seek to provide; 
(3) informing the veteran about the information and evidence 
he was expected to provide; and (4) specifically advising the 
veteran to submit any evidence in his possession that 
pertained to his claim.  

With regard to the issue of entitlement to an increased 
initial rating for bilateral hearing loss while the veteran 
has not claimed that VA has not complied with the notice 
requirements, 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b)(1) are no longer applicable with regard to the 
initial rating claim on appeal as service connection for the 
right knee disability has been granted.  Dingess v. 
Nicholson, 19 Vet. App. 473 (2006) (holding that the Board 
does not commit prejudicial error in concluding that a notice 
letter complied with § 5103(a) and § 3.159(b), where a claim 
for service connection has been substantiated, because such 
notice is not required).  The Court also found that, once a 
claim for service connection is substantiated, VA's statutory 
duties are specified under 38 U.S.C.A. §§ 5104 and 7105, and 
applicable regulatory duties are found at 38 C.F.R. § 3.103.  
Id.  VA satisfied these duties by issuance of the rating 
decision, statement of the case, and supplemental statement 
of the case.

VA has a duty to assist a veteran in obtaining evidence 
necessary to substantiate a claim.  The service medical 
records were obtained.  Several VA examinations have been 
provided.  Private clinical records have been associated with 
the file.  The record establishes that no other evidence is 
required to address the issue on appeal.  The evidence also 
establishes that VA examination is not required to adjudicate 
the claim on appeal.  As such, all relevant evidence 
necessary for an equitable disposition of the veteran's 
appeal has been obtained and the case is ready for appellate 
review.

The duties to assist and notify the veteran have been met, 
and appellate review may proceed.  



Increased Rating Bilateral Hearing Loss

The veteran claims that his service-connected hearing loss 
has worsened and warrants a compensable evaluation.  He 
testified at a hearing before the undersigned in July 2006 
that he has a hard time understanding his co-workers, speaks 
in a loud voice as a result of his hearing loss, and has 
trouble making out what others are saying.  He must turn the 
volume up to very loud in order to hear television.  

Disability evaluations are determined by the application of 
VA's Schedule for Rating Disabilities, which sets forth 
separate rating codes for various disabilities.  38 U.S.C.A. 
§ 1155; 38 C.F.R. Part 4.  The assignment of disability 
ratings for hearing impairment are derived by the mechanical 
application of the Rating Schedule to the numeric 
designations assigned after audiometry evaluations are 
rendered.  Lendenmann v. Principi, 3 Vet. App. 345 (1992).  

The Rating Schedule provides a table for ratings purposes 
(Table VI) to determine a Roman numeral designation (I 
through XI) for hearing impairment, established by a state-
licensed audiologist including a controlled speech 
discrimination test (Maryland CNC), and based upon a 
combination of the percent of speech discrimination and the 
puretone threshold average which is the sum of the puretone 
thresholds at 1000, 2000, 3000 and 4000 Hertz, divided by 
four.  See 38 C.F.R. § 4.85.  Table VII is used to determine 
the percentage evaluation by combining the Roman numeral 
designations for hearing impairment of each ear.  

Impaired hearing is rated by measuring and averaging the 
volume at which a person can hear pure tones at several 
frequencies, called the pure tone threshold, and the person's 
ability to recognize a percentage of a specified list of 
words spoken in a prescribed way, called speech 
discrimination.  The data is plotted on a table, and the 
result for each ear is plotted on another table to determine 
overall hearing impairment.  Tables VI and VII are provided 
below.


TABLE VI, Numeric Designation of Hearing Impairment Based on 
Puretone Threshold Average and Speech Discrimination
Percent of
Discrimination				Puretone Threshold Average

0-41
42-
49
50-
57
58-
65
66-
73
74-
81
82-
89
90-
97
98+
92-
100
I
I
I
II
II
II
III
III
IV
84-
90
II
II
II
III
III
III
IV
IV
IV
76-
82
III
III
IV
IV
IV
V
V
V
V
68-
74
IV
IV
V
V
VI
VI
VII
VII
VII
60-
66
V
V
VI
VI
VII
VII
VIII
VIII
VIII
52-
58
VI
VI
VII
VII
VIII
VIII
VIII
VIII
IX
44-
50
VII
VII
VIII
VIII
VIII
IX
IX
IX
X
36-
42
VIII
VIII
VIII
IX
IX
IX
X
X
X
0-34
IX
X
XI
XI
XI
XI
XI
XI
XI

Table VII, Percentage Evaluations for Hearing Impairment

LEVEL OF HEARING IN
BETTER EAR
XI

100
*











X

90

80










IX

80

70

60









VII
I

70

60

50

50








VII

60

60

50

40

40







VI

50

50

40

40

30

30






V

40

40

40

30

30

20

20





IV

30

30

30

20

20

20

10

10




III

20

20

20

20

20

10

10

10

0



II

10

10

10

10

10

10

10

0

0

0


I

10

10

0

0

0

0

0

0

0

0

0



XI
X
IX
VII
I
VII
VI
V
IV
III
II
I
					LEVEL OF HEARING IN POORER EAR

Service connection was awarded by rating decision in June 
2003 and a non-compensable evaluation was assigned.  He had 
been examined by VA in April 2003. A report of that 
examination shows that he exhibited pure tone thresholds, in 
decibels, as follows:



HERTZ



1000
2000
3000
4000
RIGHT
20
40
45
50
LEFT
25
45
45
55

The puretone threshold average for the right ear is 39.  The 
puretone threshold average for the left ear is 43.  Speech 
audiometry revealed speech recognition ability of 92 percent 
in the right ear and of 96 in the left ear.

Do these findings warrant a compensable evaluation for 
bilateral hearing loss?  The answer is no because the 
mechanical application of the above results compels a 


numeric designation of I in the right ear and I in the left 
ear; under Table VII (38 C.F.R. § 4.85), the designation of I 
in the right ear and I in the left ear requires the 
assignment non-compensable evaluation under Diagnostic Code 
6100.

VA provided the veteran with another audiometric examination 
in May 2005.  At that time, he exhibited pure tone 
thresholds, in decibels, as follows:



HERTZ



1000
2000
3000
4000
RIGHT
30
40
40
55
LEFT
30
45
45
55

The puretone threshold average for the right ear is 42.  The 
puretone threshold average for the left ear is 44.  Speech 
audiometry revealed speech recognition ability of 88 percent 
in the right ear and of 88 in the left ear.

Do these findings warrant a compensable evaluation for 
bilateral hearing loss?  The answer is no because the 
mechanical application of the above results compels a numeric 
designation of II in the right ear and II in the left ear; 
under Table VII (38 C.F.R. § 4.85), the designation of II in 
the right ear and II in the left ear requires the assignment 
non-compensable evaluation under Diagnostic Code 6100.

Another VA audiometric examination was provided in July 2006; 
however, the findings were not adequate for rating purposes.  
Another examination was ordered following the veteran's 
hearing in July 2006.  At that time, he exhibited pure tone 
thresholds, in decibels, as follows:



HERTZ



1000
2000
3000
4000
RIGHT
30
40
45
55
LEFT
40
55
55
60

The puretone threshold average for the right ear is 43.  The 
puretone threshold average for the left ear is 53.  Speech 
audiometry revealed speech recognition ability of 80 percent 
in the right ear and of 92 in the left ear.

Do these findings warrant a compensable evaluation for 
bilateral hearing loss?  The answer is no because the 
mechanical application of the above results compels a numeric 
designation of III in the right ear and I in the left ear; 
under Table VII (38 C.F.R. § 4.85), the designation of III in 
the right ear and I in the left ear requires the assignment 
non-compensable evaluation under Diagnostic Code 6100.

The veteran's claim that he should receive higher ratings for 
his bilateral hearing loss is acknowledged.  In similar 
cases, the Court has clarified that the "[a]ssignment of 
disability ratings for hearing impairment are derived by a 
mechanical application of the rating schedule to the numeric 
designations assigned after audiometric evaluations are 
rendered."  Lendenmann, 3 Vet. App. at 349.

Although the Board sympathizes with the veteran's 
difficulties due to hearing loss, the Board is constrained to 
abide by VA regulations, which mechanically apply testing 
results to the applicable regulations.  The Board finds the 
results of specific testing conducted by a skilled individual 
to be more probative than the lay opinion of the veteran.  
The clinical findings fall directly within the criteria for a 
noncompensable evaluation under the provisions of 38 C.F.R. 
§§ 4.85 Diagnostic Code 6100 (2005).  The clinical findings 
do not fall within exceptional patterns of hearing impairment 
as defined by regulation.

The Board also notes that the veteran submitted private 
audiological records in this case; however, the Board has not 
used this report in evaluating the veteran's level of hearing 
loss for rating purposes.  An examination for hearing 
impairment for VA purposes must be conducted by a state-
licensed audiologist and must include a controlled speech 
discrimination test (Maryland CNC).  38 C.F.R. § 4.85(a) 
(2005).  There is no indication that the private hearing 
evaluations included a controlled speech discrimination test.  
Additionally, the test was performed in 2003 and the more 
current VA examinations are adequate to rate the veteran's 
current level of disability.  Further, the Board notes that 
most of the private hearing evaluations are simply 
uninterpreted audiograms, which the Board is not competent to 
consider as evidence.  See Kelly v. Brown, 7 Vet. App. 471, 
474 (1995) (the Board may not interpret graphical 
representations of audiometric data); see also Colvin v. 
Derwinski, 1 Vet. App. 171 (1991).  

The Board also finds that there is no objective evidence of 
any unusual or exceptional circumstances, such as marked 
interference with employment or frequent periods of 
hospitalization related to this service-connected disorder, 
which would take the veteran's case outside the norm so as to 
warrant an extraschedular rating.  The Board finds the matter 
is appropriately addressed by the assigned schedular ratings.  
Therefore, referral by the RO to the Chief Benefits Director 
of VA's Compensation and Pension Service, under 38 C.F.R. § 
3.321, is not warranted.  See Bagwell v. Brown, 9 Vet. App. 
337 (1996).

When all the evidence is assembled VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the veteran prevailing in either 
event, or whether a preponderance of the evidence is against 
the claim in which case the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49, 55 (1990); Ortiz v. Principi, 274 
F. 3d 1361 (Fed. Cir. 2001).  The evidence in this case is 
not in relative equipoise, and the claims for higher ratings 
must be denied.


ORDER

Entitlement to a compensable rating for bilateral hearing 
loss is denied.



		
	MARJORIE A. AUER
	Member, Board of Veterans' Appeals



 

